Exhibit 10.2

OFFICE LEASE

 

Property Address:

Parkview Building

5821 Fairview Road

Suites 401, 402, 403, 407, & 408

Charlotte, North Carolina 28209

Lessor:

Cal-Park View Limited Partnership,

a North Carolina Limited Partnership

Lessee:

Fleetmatics USA, LLC

Commencement Date:

As set forth in Section 2, but estimated to be April 1, 2015

Expiration Date:

The last day of the sixty fifth (65th) full month following the Commencement
Date

 

1



--------------------------------------------------------------------------------

OFFICE LEASE

THIS LEASE (the “Lease”) is made as of the 9th day of March 2015, by and between
Cal Parkview Limited Partnership, a North Carolina Limited Partnership
(“Lessor”), and Fleetmatics USA, LLC (“Lessee”).

1. DESCRIPTION OF PREMISES. Lessor, in consideration of the rents to be paid by
Lessee and other covenants of Lessee contained herein, does hereby lease to
Lessee the premises described below (the “Premises”):

Suites 401, 402, 403, 407, & 408 (to be combined and known as Suite 401),
consisting of 15,407 rentable square feet, located on the fourth (4th) floor of
the building commonly known as The Park View Building 5821 Fairview Road,
Charlotte, NC 28209 (the “Building”), as outlined on the attached Exhibit A.

Notwithstanding the foregoing or anything elsewhere contained in this Lease, the
parties hereby agree that for all purposes of this Lease, the Premises shall be
deemed to contain the amount of rentable square footage, and that Lessee’s Share
and all other matters determined by the amount of rentable area contained in the
Premises shall be the amount set forth in this Paragraph 1, notwithstanding any
deviation therefrom.

2. TERM. The term of this Lease (the “Term”) shall be for a period of Sixty Five
(65) months, commencing upon substantial completion of the Tenant Improvements
further described in Rider No. 1 Section 1 as validated by issuance of a
Certificate of Occupancy by the appropriate local authorities (the “Commencement
Date”), with a target date of April 1, 2015 (the “Target Commencement Date”),
and ending at midnight on the last day of the sixty fifth (65th) full month
following the Commencement Date (the “Expiration Date”).

3. RENT. Lessee agrees to pay Lessor, without demand, deduction or offset
(except as otherwise set forth herein), annual rent for the Term of this Lease
in the amount of Two Hundred Eighty Eight Thousand Eight Hundred Eighty One and
25/100 Dollars ($288,881.25) per annum for the first 12 months following the
Abatement Period as described in Sections 3 and 4 of the Rider No. 1, payable
monthly in advance on the Commencement Date and on the first (1st) business day
of each and every subsequent month in the amount Twenty Four Thousand Seventy
Three and 44/100 Dollars ($24,073.44). If the Term of this Lease shall commence
or expire on a day other than the first day of a calendar month, the rent for
any partial month shall be pro-rated. All rent payments shall be paid to Lessor
at its address specified in paragraph 30 below, or such other place as Lessor
designates in writing. All monetary obligations owing by Lessee under this Lease
shall constitute “rent” for purposes of any unlawful detainer, eviction or
similar statute. Rent shall escalate pursuant to Section 4 of Rider No. 1
enclosed herewith.

4. ACCEPTANCE OF PREMISES. Occupancy of the Premises by Lessee shall constitute
its acceptance of same, except for latent defects and deficiencies specified in
writing by Lessee to Lessor within forty five (45) days after Lessee’s
occupancy. Lessee acknowledges that Lessor has not made any warranties or
representations, oral or written, as to the use or fitness of the Premises for
any particular purpose, except for general office use. Lessor shall deliver the
Premises in compliance with all applicable laws, ordinances and regulations with
all building systems serving the Premises in good working order and condition.
Lessor shall deliver the Premises broom clean and free of all debris and
personal property, and free of the rights of any other tenants or occupants.
Lessor shall not be responsible for obtaining any governmental

 

2



--------------------------------------------------------------------------------

approvals or permits ( such as business licenses or the like) necessary to
enable Lessee to occupy or use the Premises (other than the certificate of
occupancy and other approvals related to work done by Lessor to construct the
Premises), same being the sole responsibility of Lessee. Lessor shall not be
responsible for obtaining any certificates of occupancy or other approvals
required in connection with construction work done by Lessee or contractors
engaged by Lessee.

5. (a) DELAY IN COMMENCEMENT. If Lessor, due to delay in construction or for any
other reason whatsoever, cannot deliver possession of the Premises to Lessee on
the Commencement Date, this Lease shall not be void or voidable and Lessor shall
not be liable to Lessee for any loss or damage resulting therefrom, but shall
confirm in writing the actual Commencement Date and Expiration Date of this
Lease in a form substantially similar to Exhibit B. Notwithstanding the
foregoing, except for delays caused by Lessee, if the Commencement Date does not
occur by April 1, 2016, (the “Outside Delivery Date”), then Lessee may terminate
this Lease by written notice to Lessor given no later than ten (10) days after
the Outside Delivery Date, whereupon all obligations of the parties hereto shall
be null and void and all deposits or other amounts paid by Lessee shall be
returned.

(b) EARLY POSSESSION. Lessor shall provide access to Premises approximately
thirty (30) days prior to occupancy (the “Early Access Period”) for Lessee’s
vendors to install office furniture, fixtures, and equipment (the “FF&E”).
Lessee shall have access to the Building and the designated elevators during
normal business hours for the delivery of its FF&E. Furthermore, during the
Early Access Period, the Premises shall be substantially free and clear of
Lessor’s contractors. Lessee shall not be required to pay any rent during the
Early Access Period.

6. USE AND COMPLIANCE WITH LAW. The Premises shall be used only for general
office purposes, and for no other purpose without Lessor’s prior written
consent, which Lessor may grant or withhold in Lessor’s sole and absolute
discretion. Lessee shall not use the Premises for any unlawful purpose or so as
to constitute a nuisance. Lessee covenants and agrees to comply with all
restrictive covenants and ordinances and regulations of governmental authorities
applicable to the Premises. Notwithstanding the foregoing, Lessee shall not be
required to make any alterations or additions to the structure, roof, exterior
and load bearing walls, HVAC, life safety systems, foundation, structural floor
slabs and other structural elements of the Building unless the same are
(x) required by Lessee’s particular use of the Premises or (y) result from any
alterations made by Lessee.

7. SIGNS. Except as contained in Rider 1 Section 2 of this Lease, Lessee shall
not, without the prior written consent of Lessor and the architectural review
committee having jurisdiction over the Building, place any signs or advertising
matter or material on the exterior or interior of the Building. If Lessor
approves any signage or advertising matter or material, Lessee shall (unless
otherwise directed by Lessor) remove same at the termination or expiration of
this Lease and shall restore the affected area of the Premises or Building, as
applicable, to the condition in which the same existed prior to Lessee’s
placement of said sign.

8. QUIET ENJOYMENT AND COVENANT OF TITLE. Upon payment of the rents herein
reserved and performing the terms, conditions, and covenants herein contained,
Lessee’s peaceful and quiet enjoyment of the Premises during the full Term of
this Lease, and any extension hereof shall not be disturbed by anyone claiming
by, through or under Lessor. Lessee’s timely payment and performance of its
obligations under this Lease shall be conditions to all of Lessor’s obligations
hereunder.

9. LESSOR’S SERVICES. (a) Lessor shall furnish the following services to Lessee
at Lessor’s cost on and during each business day (excluding Saturdays, Sundays
and legal holidays):

(i) Elevator service (if elevators are in the Building).

(ii) Daily janitorial service and supplies for the Common Areas in the Building
and Premises, Monday through Friday.

(iii) Heating and air conditioning during the appropriate seasons at levels
similar

 

3



--------------------------------------------------------------------------------

to those maintained in similar Class “B” office buildings in the Charlotte,
North Carolina metropolitan area during normal business hours (7:00 a.m. to 6:00
p.m. Monday through Friday and 8:00 a.m. to 1:00 p.m. on Saturday).

(iv) Hot and cold water as required for drinking, cleaning and lavatory
purposes.

(v) Electricity supplied through the Building’s 110-volt 20 amp circuits for
lighting purposes and for operation of small business machines and equipment
(e.g., fax machines, personal computers and similar equipment). If Lessee
desires dedicated or 220-volt electrical circuits, or wishes to install
electrical equipment which will cause usage of electricity within the Premises
to be above normal electrical usage for general office space, Lessee shall
obtain Lessor’s written consent prior to installing such equipment or circuits.
Any additional electrical circuits approved shall be installed by Lessor at
Lessee’s expense (including, without limitation, an administration fee to Lessor
(or, at Lessor’s option, its affiliates) in an amount equal to five percent
(5%) of the actual cost of such work. Lessor may consider, among other relevant
factors, the effects of the electrical load of the Premises upon the Building’s
circuits in giving or withholding its consent. Lessor may also require that
Lessee pay periodically the additional direct expense of electricity supplied
through Lessee’s special circuits or excess electricity usage, including the
cost of installing any necessary meters or sub-meters.

(b) Lessor shall not be liable for the interruption of any of the
above-mentioned services caused by strikes, lockouts, accidents or other causes
beyond the reasonable control of Lessor. Any interruption of service shall never
be deemed an eviction or disturbance of Lessee’s use and possession of the
Premises or any part thereof, or render Lessor liable to Lessee for damages, or
relieve Lessee from performance of Lessee’s obligation under this Lease, unless
the interruption is the result of gross negligence by Lessor. Lessor shall use
its best efforts to restore the interrupted service within a reasonable time
after interruption if the cause of interruption is subject to Lessor’s control.
Notwithstanding the foregoing, if (i) any interruption, curtailment, stoppage or
suspension is caused by Lessor, its agents, employees or contractors, and
(ii) such event prevents Lessee from using the Premises for a period of seven
(7) days or more, then rent due shall abate to the extent Lessee is prevented
from using the Premises from and after the seventh (7th) day of such
interruption, curtailment, stoppage or suspension until the applicable service
is restored.

(c) Lessor shall also provide exterior maintenance of the Building and its
appurtenant grounds and facilities (the “Project”), including, but not limited
to, parking lot repairs, landscape maintenance, structural repairs and roof
repairs and all common areas, so that the Project is maintained in the condition
generally expected for the class of building in which the Building existed as of
the date of this Lease. References in this Lease to the Project shall be deemed
to mean the Project or any portion thereof, as the same exists from time to
time, if the context so requires. The depiction of the Project on any exhibit to
this Lease (or any other document provided to Lessee) does not constitute a
representation, covenant or warranty of any kind by Lessor, and Lessor and/or
any owner of all or any part of the Project reserve the right from time to time
to change the size, layout and dimensions of the Project or any of the buildings
therein, the parking areas, and/or identity and type of use of other tenants.
Lessor and/or any owner of all or any portion of the Project shall have the
right to convey its ownership of all or any part of the Project to one or more
third parties, and thereafter the third party shall have the right to remove
such conveyed portion from the definition of “Project” set forth in this Lease.

10. OPERATING EXPENSES: Lessee shall pay to Lessor during the term hereof, in
addition to the rent, Lessee’s Share, as hereinafter defined, of all Operating
Expenses, as hereinafter defined, in excess of the Base Year, as hereinafter
defined, during each calendar year of the Term commencing with calendar year
2016, in accordance with the following provisions:

(a) “Lessee’s Share” is defined, for purposes of this Lease, as the percentage
derived by dividing the rentable square footage of the Premises by the total
rentable square footage of the Building.

 

4



--------------------------------------------------------------------------------

(b) “Base Year” is defined, for purposes of this Lease, as the actual Operating
Expenses incurred during the calendar year 2015.

(c) “Operating Expenses” is defined, for purposes of this Lease, as all costs
incurred by Lessor in connection with the Project, including without limitation,
the following:

(i) The operation, repair and maintenance, in neat, clean, good order and
condition, of the following:

(aa) The Common Areas, including, but not limited to, lobbies, stairways
(excluding stairways constructed within any tenant’s space), loading and
unloading areas, trash areas, roadways, sidewalks, walkways, driveways, roof,
elevators, landscaped areas, striping, bumpers, irrigation systems, lighting
facilities, fences and gates and the Meeting Facility (excluding costs directly
related to the use thereof by individual tenants of the Building or any other
person);

(bb) Trash disposal services;

(cc) Tenant directories;

(dd) Fire detection systems including sprinkler system maintenance and repair;

(ee) Security services;

(ff) Administrative wages and salaries’ and management fees;

(gg) Janitorial service;

(hh) Any other service to be provided by Lessor that is elsewhere in this Lease
stated to be an “Operating Expense;”

(ii) Any deductible portion of an insured loss concerning any of the items or
matters described in this paragraph;

(iii) The cost of the premiums for all liability, property and loss of
rents/business interruption insurance policies maintained by Lessor in
connection with the Building;

(iv) The amount of the real property tax to be paid by Lessor, however the base
year for determination of real estate taxes shall be 2016;

(v) The cost of all utilities for the Building and land, including, but not
limited to, the cost of water and sewer services and power for heating,
lighting, air conditioning and ventilating and the cost of maintenance and
repair of these systems;

(vi) Any amounts, including, but not limited to, insurance premiums which are
paid as assessments to the unit owners’ association of the Condominium to the
extent that such amount is in payment of costs otherwise described herein as
“Operating Expenses.”

The following items shall be excluded from the definition of Operating Expenses:
(i) payments of debt service and any other mortgage charges, brokerage
commissions and legal fees and all related expenses incurred by Lessor in
connection with the leasing at the Building; (ii) costs of special services
rendered to tenants (including Lessee) for which a separate charge is made;
(iii) salaries of executives and owners not directly employed in the management
or operation of the Building; (iv) the general overhead and administrative
expenses of the home office or regional office of Lessor; (v) costs of capital
improvements, provided that capital improvements shall be amortized over the
useful life of the applicable item(s) based on industry standards and generally
accepted accounting principles and such amortized cost shall be included in
Operating Expenses; (vi) costs of correcting defects in design and/or
construction of the Building, or costs in constructing any additional buildings
or improvements; (vii) depreciation; (viii) costs of design, plans, permits,
licenses, inspection, utilities, construction and clean-up of tenant
improvements to the Premises or the premises of other tenants or other
occupants, (ix) the amount of any allowances or credits paid to or granted to
tenants or other occupants of any such design or construction; (x) any cost or
expenditure (or portion thereof) for which Lessor is reimbursed, whether by
insurance proceeds or otherwise; (xi) any increase in the cost of Lessor’s
insurance caused by a specific use of another tenant or by Lessor;
(xii) attorneys’ fees, costs,

 

5



--------------------------------------------------------------------------------

disbursements, and other expenses incurred in connection with the disputes with
existing tenants; (xiii) rent for space which is not actually used by Lessor in
connection with the management and operation of the Building; (xiv) all costs or
expenses (including fines, penalties and legal fees) incurred due to the
violation by Lessor, its employees, agents, contractors or assigns of the terms
and conditions of the Lease, or any valid, applicable building code,
governmental rule, regulation or law; (xv) any amount paid by Lessor or Lessor’s
managing agent to a subsidiary or affiliate of Lessor or Lessor’s managing
agent, or to any party as a result of a non-competitive selection process, for
management or other services to the Building, or for supplies or other
materials, to the extent the cost of such services, supplies, or materials
exceed the cost that would have been paid had the services, supplies or
materials been provided by parties unaffiliated with the Lessor or Lessor’s
managing agent on a competitive basis; (xvi) contingency or replacement
reserves; (xvii) costs incurred in detoxification or other cleanup of the
Property required as the result of hazardous substances therein or thereon.

(e) Lessee’s Share of the increase in Operating Expenses shall be payable by
Lessee within thirty (30) days after a reasonably detailed statement of actual
expenses is presented to Lessee by Lessor. At Lessor’s option, however, an
amount may be estimated by Lessor from time to time of Lessee’s Share of the
increase in annual Operating Expenses and the same shall be payable monthly
during each twelve-month period of the Lease term, on the same day as the rent
is due hereunder. In the event that Lessee pays Lessor’s estimate of Lessee’s
Share of Operating Expenses as aforesaid, Lessor shall deliver to Lessee within
sixty (60) days after the expiration of each calendar year a reasonably detailed
statement showing Lessee’s Share of the increase in the actual Operating
Expenses incurred during the preceding year. If Lessee’s payments under this
paragraph during said preceding year exceed Lessee’s Share as indicated on said
statement, Lessee shall be entitled to credit the amount of such overpayment
against Lessee’s Share of the increase in Operating Expenses next falling due
(or, if the term of the Lease has ended, Lessor shall promptly refund any such
overpayment to Lessee). If Lessee’s payments under this paragraph during said
preceding year were less than Lessee’s Share as indicated on said statement,
Lessee shall pay to Lessor the amount of the deficiency within thirty (30) days
after delivery by Lessor to Lessee of said statement. Failure by Lessor to
timely provide any statement shall not constitute a waiver by Lessor of its
rights to payments due pursuant to this Paragraph, and the obligations hereunder
shall survive the expiration or other termination of this Lease.

(f) If occupancy of the Building during any calendar year during the term of
this Lease (including the Base Year) is less than 95%, then the Variable
Operating Expenses for the calendar year shall be “grossed up” to that amount of
Operating Expenses that, using reasonable projections, would normally be
expected to be incurred during the calendar year if the Building was 95%
occupied during the entire calendar year. Variable Operating Expenses have a
direct proportional relationship to occupancy levels in the Building and will be
grossed up based on the average of the occupancy rates during the year in
question. Additionally, Lessor shall exclude from calculating Operating Expenses
for the Base Year any costs and expenses (i) which Lessor reasonably determines
have resulted directly or indirectly from a force majeure event described in
Paragraph 50 below and/or from any Operating Expenses which Lessor reasonably
determines are non-recurring in nature.

(g) Controllable Operating Expenses, as grossed-up, shall not increase more than
four percent (4%) annually on a cumulative basis. Controllable Operating
Expenses shall include all Operating Expenses with the exception of utilities,
insurance, and snow removal.

(h) Management fees shall not exceed three percent (3%) of the gross collected
Rent.

 

6



--------------------------------------------------------------------------------

11. ALTERATIONS BY LESSEE. Lessee shall not make any alterations to the Premises
without obtaining Lessor’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed (except that such consent may be
granted or withheld in Lessor’s sole and absolute discretion as to any proposed
alterations which would affect the Building exterior, structural components or
utility, mechanical or life safety systems). Any and all alterations, additions,
or other improvements made by Lessee, with or without the consent of Lessor,
regardless of how attached (except movable trade fixtures), shall become
immediately upon installation and thereafter remain the property of Lessor,
without compensation therefor to Lessee, unless otherwise agreed in writing by
Lessor; provided, however, Lessor shall have the right, if given to Lessee by
written notice at the time Lessor grants its consent to any alteration, to
require that Lessee, upon the termination or at the expiration of this Lease,
remove any or all such alterations, additions and improvements and restore the
Premises to their original condition, normal wear and tear excepted. If Lessee
seeks to perform any alteration of the Premises (other than improvements that
are decorative in nature, then Lessee shall pay Lessor’s reasonable attorneys’
fees and other costs incurred in connection therewith, plus an administrative
fee equal to four percent (4%) of the total hard construction costs of each such
alteration. Notwithstanding the foregoing, Lessee may make non-structural
alterations to the Premises costing less than Twenty Thousand Dollars
($20,000.00) at any time, provided Lessee has delivered to Lessor written notice
of such improvements including a detailed description of Lessee’s plans no less
than thirty days prior to the commencement of any such work.

Lessee shall keep the Premises, Building and Project free from any liens arising
out of any work performed, materials furnished or obligations incurred by or on
behalf of Lessee. Lessor shall have the right to post and keep posted on the
Premises any notices that may be provided by law or which Lessor may deem to be
proper for the protection of Lessor, the Premises, Building and/or Project from
such liens. Lessee shall remove any such lien by bond or otherwise within
fifteen (15)) days after notice from Lessor, and if Lessor shall fail to do so,
Lessor may, but shall not be obligated to, pay the amount necessary to remove
such lien without being responsible for investigating the validity thereof,
provided that Lessor shall not make any such payment that Lessee is contesting
in good faith and for which Lessee has delivered to Lessor a bond sufficient to
indemnify Lessor for such liability. Any amount so paid by Lessor shall be
deemed additional rent under this Lease payable within ten (10) days of demand,
without limitation as to other remedies available to Lessor under this Lease.
Nothing contained in this Lease shall authorize Lessee to do any act which shall
subject Lessor title to the Premises, Building or Project to any liens whether
claimed by operation of law or express or implied contract. If Lessee desires to
contest any claim of lien, it shall within fifteen (15) calendar days after the
filing of the lien for record, furnish Lessor with cash security in the amount
of one and one half (1 1/2) times the claim of lien, plus estimated costs and
interest, or furnish Lessor with a surety bond of a responsible licensed (under
the laws of the jurisdiction in which the Project is located) corporate surety
in the amount and manner sufficient to release the Project and the Premises from
the charge of the lien as contemplated by applicable laws. Nothing contained
herein shall prevent Lessor, at the cost and for the account of Lessee, from
obtaining and filing, at Lessee’s expense, a bond conditioned upon the discharge
of such lien, in the event Lessee fails or refuses to furnish the same within
said fifteen (15) calendar day period, in which event Lessee shall reimburse
Lessor for the premium on such bond plus Interest.

12. USE OF THE PARKING FACILITIES. Lessee and its employees and customers shall
have the non-exclusive right, in common with Lessor, other tenants of the
Building and their respective employees, guests and customers, to park
automobiles in the parking area provided by Lessor, subject to such reasonable
rules and regulations as Lessor may impose from time to time, including the
designation of specific areas in which automobiles of Lessee, its employees,
guests and customers must be parked. Notwithstanding the foregoing, Lessee shall
exclusively be entitled to reserved vehicle parking spaces equal to seven
(7) spaces per 1,000 rentable square feet (which

 

7



--------------------------------------------------------------------------------

initially shall be 107 parking spaces), and shall not use more parking spaces
then said number. Said reserved spaces shall be located on top parking deck, as
per the parking plan made a part of this Lease as Exhibit F. In the event that
Lessee exercises its expansion option or the Premises otherwise increases, then
Lessee shall be entitled to reserved vehicle parking space equal to four
(4) spaces per 1,000 rentable square feet with respect to any expansion
premises.

13. SUBLEASING AND ASSIGNMENT. Lessee shall be permitted to assign this Lease or
sublet all or any portion of the Premises to any related entity, parent company,
subsidiary, or affiliate of Lessee, any entity that directly or indirectly
controls, is controlled by or is under common control with Lessee, or to any
corporation or other entity that succeeds to all or substantially all of the
assets and business of Lessee (each, a “Permitted Assignee”) subject to prior
notice to Lessor, but not Lessor’s prior written consent. For all other
transfers, Lessee and any approved assignee or approved subtenant may not assign
their rights under this Lease or the applicable sublease, or sublet the whole or
any part of the Premises, without the prior written consent of Lessor, which
consent shall not be unreasonably withheld, conditioned, or delayed. For
purposes hereof, if Lessee is a partnership, a withdrawal or change of the
managing partner, or partners owning more than a controlling interest in the
partnership in one or more transfers, or if Lessee is a corporation, any
transfer of a majority of its stock in one or more transfers, or the transfer by
the controlling shareholder of so much of its stock that it is no longer the
controlling shareholder; or if Lessee is a limited liability company, any
transfer of a majority of its membership interest in one or more transfers, or
the transfer by the controlling member of so much of its membership interest
that it is no longer the controlling member, shall constitute a voluntary
assignment and shall be subject to the provisions of this Paragraph 13.

Even if Lessor’s consent is given, no subletting or assignment shall release
Lessee from any obligation pursuant to this Lease or alter the primary liability
and obligation of Lessee to pay the rent and to perform all other obligations to
be performed by Lessee hereunder. Acceptance of rent by Lessor from an assignee
or subtenant who has not been approved by Lessor shall not waive the default
created by failure to obtain Lessor’s consent. As a condition of approving any
proposed assignee or subtenant, Lessor may require such financial and other
information concerning the proposed assignee or subtenant that Lessor reasonably
deems appropriate. Approval of a proposed sublease or assignment in any one
instance shall not affect Lessor’s right to approve all subsequent assignments
and subleases. Lessor shall be furnished with a duplicate executed original of
all subleases and assignments. If Lessee requests Lessor’s consent of an
assignment of Lessee’s interest in this Lease, Lessor may, at its option, elect
to terminate this Lease as of the effective date of the proposed assignment.

Notwithstanding anything in this Lease to the contrary, Lessee further agrees
that any assignment or sublease shall be subject to the following additional
limitations: (i) in no event shall Lessee assign or sublet all or any portion of
the Premises to any existing tenant of the Building unless Lessor does not have
direct space available that is comparable to Lessee’s sublease space; (ii) in no
event shall the proposed subtenant or assignee be a person or entity with whom
Lessor or its agent is then negotiating and to or from whom Lessor, or its
agent, has given or received any bona fide written or oral proposal within the
past six (6) months regarding a lease of space in the Building; and (iii) All
public advertisements of the assignment of the lease or sublet of the Premises,
or any portion thereof, shall be subject to prior written approval by Lessor,
such approval not to be unreasonably withheld or delayed. Said public
advertisement shall include, but not be limited to, the placement or display of
any signs or lettering on the exterior of the Premises or on the glass or any
window or door of the Premises or in the interior of the Premises if it is
visible from the exterior.

If Lessor consents to any assignment or subletting of Lessee’s interest in this
Lease, as a condition thereto which the parties hereby agree is reasonable,
Lessee shall pay to Lessor fifty percent (50%) of any “Transfer Premium,” as
that term is defined below, actually received by Lessee from the assignee or
sublessee in connection with the Transfer. “Transfer Premium” means

 

8



--------------------------------------------------------------------------------

all rent, additional rent or other consideration payable by such assignee or
sublessee in connection with a assignment or subletting in excess of the Rent
and Operating Expenses payable by Lessee under this Lease during the term of the
applicable assignment or subletting on a per rentable area square foot basis if
less than all of the Premises is transferred (unless all or a portion of the
subject space is subject to different Rent and Operating Expenses terms, in
which case, to the extent applicable, such different terms shall be applicable),
after deducting the expenses incurred or to be incurred by Lessee for the
following, to the extent commercially reasonable under the circumstances,
(collectively, “Transfer Costs”): (i) any changes, alterations and improvements
to the Premises (but only if Lessor has provided its consent thereto, to the
extent that Lessor’s consent is required under this Lease) in connection with
the subject assignment or subletting, (ii) any space planning, architectural or
design fees or expenses incurred in marketing such space or in connection with
such assignment or subletting, (iii) any customary and market reasonable
improvement allowance or other customary and market reasonable monetary
concessions provided to the assignee or sublessee, (iv) any brokerage
commissions incurred by Lessee in connection with the assignment or subletting,
(v) reasonable good faith attorneys’ fees incurred by Lessee in connection with
the assignment or subletting (excluding, in all cases, the fees of any
“in-house” attorneys), and (vi) any lease takeover costs incurred by Lessee in
connection with the assignment or subletting. “Transfer Premium” shall also
include, but not be limited to, key money, bonus money or other cash
consideration actually paid by assignee or sublessee to Lessee in connection
with such assignment or subletting, and any payment in excess of fair market
value for services rendered by Lessee to the assignee or sublessee or for
assets, fixtures, inventory, equipment, or furniture transferred by Lessee to
assignee or sublessee in connection with such assignment or subletting. The
determination of the amount of Lessor’s applicable share of the Transfer Premium
shall be made on a monthly basis as rent or other consideration is received by
Lessee under the assignment or subletting. For purposes of calculating the
Transfer Premium on a monthly basis, (x) Lessee’s Transfer Costs shall be deemed
to be expended by Lessee in equal monthly amounts over the entire term of the
subject assignment or subletting (provided, however, at the election of Lessee,
in its sole discretion, Lessee may amortize all or any portion of such Transfer
Costs over a shorter period or may elect to allocate such Transfer Costs to the
earliest portion of the term of such Transfer until such Transfer Costs are
exhausted) and (y) the rent paid for the subject space by Lessee shall be
computed after adjusting such rent to the actual effective rent to be paid,
taking into consideration any and all cash concessions actually paid in cash to
Lessee by Lessor in connection therewith. For purposes of calculating any such
effective rent all such concessions shall be amortized on a straight-line basis
without interest over the relevant term.

In the event of default by any assignee of Lessee or any successor of Lessee in
the performance of any of the terms hereof after the expiration of any
applicable grace or cure period, Lessor may proceed directly against Lessee
without the necessity of exhausting remedies against such assignee or successor.
Lessee shall not be entitled to receive monetary damages based upon a claim that
Lessor unreasonably withheld its consent to a proposed assignment or subletting,
and Lessee’s sole remedy shall be an action to enforce any such provision
through specific performance or declaratory judgment.

The original Lessee named in this Lease (and any “affiliate” of said original
Lessee) may assign its entire interest under this Lease or sublease all or any
part of the Premises to any affiliate or to a successor to all or substantially
all of the assets of Lessee by purchase, merger, consolidation or reorganization
without the consent of Lessor, provided that all of the following conditions are
satisfied: (1). Lessee shall give Lessor at least thirty (30) days’ prior
written notice of the proposed purchase, merger, consolidation or reorganization
promptly thereafter; and (2) the assignee or subtenant (including, without
limitation, any reorganized or surviving Lessee entity) has a net worth equal to
the net worth of Lessee as of the date of this Lease (determined in accordance
with generally accepted accounting principals, consistently applied). The term
“affiliate” means any

 

9



--------------------------------------------------------------------------------

person or entity which is controlled directly or indirectly by Lessee or its
parent company, or which entity controls, directly or indirectly, Lessee or its
parent company, or which owns or is owned by the affiliate, so long as such
transaction was not entered into as a subterfuge to avoid the obligations and
restrictions of the Lease, provided the conditions in subparagraphs (1), (2) and
(3) above are satisfied. Lessee’s notice to Lessor shall include information and
documentation showing that each of the above conditions has been satisfied, as
well as copies of documents evidencing the nature of the permitted transfer. If
requested by Lessor, Lessee’s successor shall sign a commercially reasonable
form of assumption agreement, in the case of an assignment, or a sublease
agreement, in the case of a sublease.

If Lessee shall assign this Lease or sublet the Premises or request the consent
of Lessor to any assignment, subletting, hypothecation or other action requiring
Lessor’s consent hereunder, then Lessee shall pay Lessor’s reasonable attorneys’
fees incurred in connection therewith, but not to exceed $1,500.00 per request.

14. CARE OF PREMISES. Lessee agrees to take good care of the Premises, and shall
not suffer or permit any waste or injury thereto. Lessee shall pay for all
repairs to the Project necessary due to the acts of Lessee, its employees,
agents, customers or guests, or their use of the Project, subject to the waiver
of subrogation provisions set forth in Section 19. Upon the expiration or
termination of this Lease, Lessee shall surrender the Premises in as good
condition as Lessee obtained same on the Commencement Date, reasonable wear and
tear and damage by insured (or required to be insured by the terms of this
Lease) casualty excepted.

15. DAMAGE TO PREMISES. If the Premises are damaged by fire, earthquake, act of
God, the elements or other casualty, within sixty (60) days after such event,
Lessor shall notify Lessee of the estimated time (“Lessor’s Casualty Notice”),
in Lessor’s reasonable judgment, required for repair or restoration. If such
estimated time for repair or restoration is less than one hundred eighty
(180) days after the commencement of repairs by Lessor and the cost of repair is
covered by insurance maintained by Lessor, Lessor shall forthwith repair or
restore the Premises, to the extent of insurance proceeds received on account of
such casualty. If the time for repair or restoration is in excess of one hundred
eighty (180) days after the date of casualty or the cost of repair is not
covered by Lessor’s insurance, Lessor shall elect, in the same notice to Lessee,
either (i) to repair or restore the Premises, in which event this Lease shall
continue in full force and effect, or (ii) to terminate this Lease, in which
event this Lease shall terminate effective as of the date of the casualty. In
addition, If the time for repair or restoration is in excess of one hundred
eighty (180) days after the date of casualty, the Lessee shall have the right to
terminate this Lease by written notice delivered to Lessor within thirty
(30) days from the date of Lessor’s Casualty Notice.

Lessor shall also have the right to terminate this Lease if:

(A) The Project, or any portion thereof, shall be damaged so that, in Lessor’s
sole but good faith judgment, substantial alteration or reconstruction of the
applicable portion of the Project shall be required (whether or not the Premises
has been damaged); (ii) Lessor is not permitted by law to rebuild the Project in
substantially the same form as existed before the fire or casualty; or (iii) any
mortgagee requires that the insurance proceeds be applied to the payment of the
mortgage debt. Lessor may exercise its right to terminate this Lease by
notifying Lessee, in writing, within sixty (60) days after the date of the
casualty, in which event this Lease shall terminate effective as of the date of
the casualty; or

(B) A casualty to the Premises occurs during the final twelve (12) months of the
Term which is estimated by Lessor in good faith to require in excess of thirty
(30) days to repair or restore.

If this Lease is terminated pursuant to the provisions of this Paragraph 15,
then this Lease and the tenancy hereby created shall cease as of the date of
casualty and all rent shall be abated as of such date. If this lease is not
terminated pursuant to the provisions of this

 

10



--------------------------------------------------------------------------------

Paragraph 15, then all rent (or the ratable portion thereof if only a portion of
the Premises has been damaged) shall be abated as of the date of the casualty
until the Premises have been restored to the condition that existed prior to the
casualty Lessor shall not be obligated to reconstruct or repair the Building or
Premises except to the extent insurance proceeds have been received with respect
to the event causing the damage. Lessor shall not be required to repair, replace
or insure any alteration made by Lessee or any other property which the Lessee
may be entitled to remove from the Premises. No damages, compensation or claims
shall be payable by Lessor for inconvenience, loss of business or other
consequential damages arising from any casualty, maintenance, repair or
restoration of the Premises, Building or Project. All rent paid in advance shall
be apportioned in accordance with the foregoing provisions as of the date of
damage, however, if the damage results wholly or in part from the fault of
Lessee, its agents, contractors, employees or invitees, Lessee shall not be
entitled to termination or any abatement or reduction in rent. Notwithstanding
the foregoing to the contrary, Lessor shall not be obligated to repair damage or
restore the Building or the Premises if Lessor’s lender does not make insurance
proceeds available for such purpose and Lessor is unable to obtain alternative
financing within six (6) months after Lessor’s receipt of notice that its lender
refuses to make the insurance proceeds available, after having made good faith
efforts to obtain such alternative financing.

Lessor and Lessee acknowledge that their respective rights and obligations in
the event of any damage to or destruction of the Premises or Project are to be
governed exclusively by this Lease and waive their respective rights under any
statutory provision which grants rights or imposes obligations different from
those set forth in this Paragraph 15.

16. LIABILITY AND INSURANCE. Lessor and its agents shall not be liable for any
injury to persons resulting from any cause other than the those resulting from
the gross negligence or willful misconduct of Lessor, its agents and employees.
Lessee shall indemnify, defend (using counsel selected by Lessor and approved by
insurer) and save Lessor harmless from all suits, actions, damages, liability
and expense arising from or out of any occurrence in, upon, at or from the
Project or the occupancy or use by Lessee of the Premises, and which is
occasioned wholly or in part by any act or omission of Lessee, its agents,
contractors, employees, invitees, licensees or visitors, which obligation shall
survive the expiration or earlier termination of this Lease. To this end, Lessee
shall at all times during the term of this Lease or any renewal thereof carry
with an approved insurance carrier licensed to operate in the state in which the
Premises are located, the following forms of insurance:

(a) All Risk insurance (including, without limitation, sprinkler leakage
endorsements) upon property of every description and kind owned by Lessor and
located in the Building or for which Lessee is legally liable or installed by or
on behalf of Lessee, including, without limitation, furniture, fixtures,
personal property, any Lessee alternations, in an amount not less than 100% of
the full replacement cost thereof, and providing business interruption coverage
for a period of one year. All such insurance policies shall name Lessee as named
insured thereunder, shall name Lessor, and, at Lessor’s request, Lessor’s
“mortgagees”, as loss payees thereunder, all as their respective interests may
appear;

(b) Commercial general liability insurance coverage, including personal injury,
bodily injury, broad form property damage and contractual liability (covering
all of Lessee’s indemnity obligations under this Lease), in amount not less than
$1,000,000.00 per occurrence, $2,000,000.00 aggregate. All such insurance
policies shall name Lessee as named insured thereunder and shall name Lessor and
Lessor’s managing agent and mortgagees as additional insureds thereunder;

(c) Workers’ Compensation and Employer’s Liability Insurance in form and amounts
not less than that required by applicable law, but in no event will the coverage
provided under Lessee’s Employer’s Liability Insurance be less than $1,000,000
or such other amount as

 

11



--------------------------------------------------------------------------------

Lessor may be reasonably require;

(d) All vendors, movers and contractors engaged by or on behalf of Lessee to
perform work in or about the Premises shall deliver proof of insurance to Lessor
before said person or entity will be permitted to commence work, which insurance
must name Lessor as an additional insured thereunder and be otherwise acceptable
to Lessor;

(e) Any other form or forms of insurance, with coverage in such amounts, as
Lessor may reasonably require from time to time to the extent customarily
required by landlords of similar buildings in the Charlotte, North Carolina
metropolitan area.

All policies shall be written in a form reasonably satisfactory to Lessor and
shall be taken out with insurance companies admitted in the State in which the
Project is located holding a General Policyholders Rating of “A-” and a
Financial Rating of VII or better, as set forth in the most current issue of
Best’s Insurance Reports. Prior to the date Lessee takes possession of any part
of the Premises, Lessee shall deliver to Lessor copies of policies or
certificates evidencing the existence of the amounts and forms of coverage
required hereunder, and said certificates shall provide that no such policy
shall be cancelable except after thirty (30) days’ prior written notice to
Lessor and any additional insureds or loss payees thereunder. Lessee shall,
within ten (10) days prior to the expiration of such policies, furnish Lessor
with renewals or binders thereof, or if Lessee fails to do so, Lessor may order
such insurance and charge the cost thereof shall be due from Lessee to Lessor
upon demand as additional rent. All insurance maintained by Lessee with respect
to the Premises or Project (whether or not required under this Lease) shall be
written as primary coverage and non contributing with respect to any insurance
maintained by Lessor.

Lessee shall notify Lessor promptly of any accident or loss in the Premises or
the Project or of any defects therein or in the equipment and fixtures thereof
of which Lessee has knowledge.

17. INSPECTION OF PREMISES. Lessor and Lessor’s agents shall have free access
(upon reasonable prior notice to Lessee, except in cases of emergency) during
normal business hours to the Premises for the purposes of inspection,
maintenance and repair. Lessor shall have the right to show the Premises to
prospective tenants during the last one hundred eighty (180) days of the Term of
this Lease.

18. HAZARDOUS MATERIALS. (a) Without Lessor’s prior written consent, Lessee
shall not cause or permit any Hazardous Material to be brought upon, kept or
used in or about the Premises by Lessee, its agents, employees, contractors or
invitees, except for small quantities of such Hazardous Material incidental to
Lessee’s business.

(b) Any Hazardous Material permitted on the Premises as provided in
Section 18(a) and all containers therefor, shall be used, kept, stored and
disposed of in a manner that complies with all federal, state and local laws or
regulations applicable to this Hazardous Material.

(c) Lessee shall not discharge, leak or emit, or permit to be discharged, leaked
or emitted, any material into the atmosphere, ground, sewer system or any body
of water, if that material (as is reasonably determined by the Lessor or any
governmental authority) does or may pollute or contaminate the same or may
adversely affect (aa) the health, welfare or safety of persons, whether located
on the Premises or elsewhere, or (bb) the condition, use or enjoyment of the
building or any other real or personal property and which would result in a
violation of applicable environmental laws.

(d) At the commencement of each Lease year, Lessee shall disclose to Lessor the
names and approximate amounts of all Hazardous Material that Lessee intends to
store, use or dispose of on the Premises in the coming Lease year. In addition,
at the commencement of each Lease year (beginning with the second Lease year),
Lessee shall disclose to Lessor the names and amounts of all Hazardous Material
that to Lessee’s knowledge were actually used, stored or disposed of on the
Premises, if those materials were not previously identified to Lessor at the
commencement of the previous Lease years.

(e) As used herein, the term “Hazardous Material” means (aa) any “hazardous
waste”

 

12



--------------------------------------------------------------------------------

as defined by the Resource Conservation and Recovery Act of 1976, as amended
from time to time, and regulations promulgated thereunder; (bb) any “hazardous
substance” as defined by the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended from time to time, and regulations
promulgated thereunder; (cc) any oil, petroleum products and their by-products,
other than those used in automotive or recreational activity, boats or
motorcycles which are stored on the Premises in accordance with all applicable
laws and minor leakage and spills which are, upon written request of Lessor,
promptly cleaned up; and (dd) any substance that is or becomes regulated by any
federal, state, or local governmental authority.

(f) Lessee hereby agrees that it shall be fully liable for all costs and
expenses related to the use, storage and disposal of Hazardous Material kept on
the Premises by the Lessee, and the Lessee shall give immediate notice to the
Lessor of any violation or potential violation of the provisions of
Section 18(b). Lessee shall defend, indemnify and hold harmless Lessor and its
agents from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs or expenses (including without limitation,
reasonable attorneys’ and consultants’ fees, court costs and litigation
expenses) of whatever kind or nature, known or unknown, contingent or otherwise,
arising out of or in any way related to (aa) the presence, disposal, release or
threatened release of any such Hazardous Material that is on, from or affecting
the soil, water, vegetation, buildings, personal property, persons, animals or
otherwise which is caused by the actions or Lessee, its agents or employees;
(bb) any violation of any laws applicable thereto by Lessee, its agents or
employees. The provisions of this Section 18(f) shall be in addition to any
other obligations and liabilities Lessee may have to Lessor at law or in equity
and shall survive the transactions contemplated herein and shall survive the
expiration or earlier termination of this Lease.

19. INDEMNIFICATION. Lessee (and each of its assignees and/or subtenants) shall
indemnify, defend (using counsel selected by Lessor) and hold Lessor and
Lessor’s officers, directors, principals, agents and employees harmless from any
and all claims, damages, liabilities or expenses arising out of (aa) Lessee’s
use of the Premises, (bb) any and all claims arising from any breach or default
in the performance of any obligation of Lessee and/or (cc) any act, omission or
negligence of Lessee, its agents or employees, which obligation shall survive
the expiration or earlier termination of this Lease. Lessee agrees to procure
and keep in force during the Term hereof a contractual liability endorsement to
its public liability policy, specifically endorsed to cover the indemnity
provision of this section.

Notwithstanding anything to the contrary contained in this Lease, under no
circumstances whatsoever shall Lessor or its officers, directors, principals,
agents or employees be liable for consequential or punitive damages or damage to
Lessee’s business or loss of income therefrom. Additionally, neither Lessor nor
its officers, directors, principals, agents or employees be liable for any
damage to or loss of Lessee’s personal property, inventory, fixtures or
improvements, from any cause whatsoever, including without limitation, damage
caused by water, snow, windstorm, tornado, gas, steam, electrical wiring,
sprinkler system plumbing, heating and air conditioning apparatus and from any
acts or omissions of co-tenants or other occupants of the Building, unless due
to the gross negligence or willful misconduct of Lessor, its agents or
employees. To this end, Lessee shall maintain “all-risk” insurance as required
in paragraph 16 above. Lessor shall maintain during the term of this Lease “all
risk” insurance for full replacement cost of the Building. All policies of
insurance required to be maintained by Lessee and Lessor under this Lease shall
include a clause or endorsement denying the insurer any rights of subrogation
against the other party to the extent rights have been waived by the insured
before the occurrence of injury or loss. Additionally, Lessee and Lessor each
hereby waive and shall cause its insurance carriers to waive any and all rights
of recovery, claim, action or causes of action against the other party and their
officer, directors, principals, agents and employees for any loss or damage that
may occur to the other party or any party claiming by, through or under Lessee
and Lessor (as the case may be) with respect to

 

13



--------------------------------------------------------------------------------

Lessee’s or Lessor’s property, the Building, the Premises, any additions or
improvements to the Building or Premises, or any contents thereof, including all
rights of recovery, claims, actions or causes of action arising out of the
negligence or gross negligence of Lessor or Lessee (as the case may be) or any
parties related to Lessor or Lessee (as the case may be).

20. RULES AND REGULATIONS. Lessee shall during the Term of this Lease, at its
sole cost and expense, comply with all laws, ordinances, regulations, orders and
requirements of any governmental authority which may be applicable to the
Premises or to the use, manner of use or occupancy thereof, whether or not the
same shall interfere with the use or occupancy of the Premises. Notwithstanding
the foregoing, Lessee shall not be required to make any alterations or additions
to the structure, roof, exterior and load bearing walls, HVAC, life safety
systems, foundation, structural floor slabs and other structural elements of the
Building unless the same are (x) required by Lessee’s particular use of the
Premises or (y) result from any alterations made by Lessee. Lessee shall give
prompt notice to Lessor of any notice it receives of the violation of any law or
requirement of any public authority with respect to the Premises or use or
occupation thereof. The rules and regulations attached to this Lease as Exhibit
C shall be and are hereby made a part of this Lease. Lessee, its employees,
customers and guests shall perform and abide by such rules and regulations, and
any reasonable amendments or additions to such rules and regulations as may be
made from time to time by Lessor. Lessor agrees to enforce the rules and
regulations against all tenants of the Building in a non-discriminatory manner.

Notwithstanding the foregoing, Lessee may contest in good faith, at its own
expense contest (a “Contest”) the validity or application of any laws,
ordinances, regulations, orders and requirements of any governmental authority
which may be applicable to the Premise for which it is responsible hereunder (a
“Contested Matter”); provided that Lessee prosecutes any such Contest with
reasonable diligence and continuity and in strict conformity with the provisions
of this Paragraph 20. Lessee shall give Lessor reasonable prior notice of any
Contest and monthly written reports on its status. If necessary to preserve
Lessee’s right to Contest, Lessee may defer compliance with a Contested Matter
so long as Lessee prosecutes such Contest in compliance with this paragraph. If
at any time in Lessor’s reasonable judgment payment or performance of a
Contested Matter becomes necessary to prevent a material adverse effect on
Lessor or the Project (or any portion thereof, including without limitation, the
Premises), then Lessee shall pay or perform such Contested Matter in time to
prevent such material adverse effect. If (a) the amount at issue in any
individual Contested Matter exceeds an amount equal to two months’ then current
base rent (or four months’ then current base rent in the aggregate with respect
to all Contested Matters), and (b) Lessor so requires, then before Lessee
commences such Contest, and at all times while such Contest continues, Lessee
shall (as a condition to Lessee’s right to commence and continue such Contest)
deliver to Lessor and maintain in full force and effect a surety bond, letter of
credit, or other security reasonably satisfactory to Lessor, to indemnify Lessor
against the Contest. Such security shall equal one hundred fifty percent
(150%) of the full incremental payment that Lessee would be required to make if
the Contest failed, including any additional interest, charge, penalty, or
expense arising from, or to be incurred as a result of, such Contest.

21. CONDEMNATION. If all or a part of the Premises sufficient to render same
unusable for Lessee’s purposes (in Lessor’s reasonable judgment) or all means of
access to the Premises shall be condemned for a period in excess of one hundred
eighty (180) days or sold under threat of condemnation, this Lease shall
terminate and Lessee shall have no claim against Lessor or to any portion of the
award in condemnation for the value of any unexpired Term of this Lease. In the
event of the taking of a material portion of the Project (whether or not the
Premises is affected thereby), Lessor shall have the right to terminate this
Lease by notice to Lessee within 30 days following such Taking. In the event of
any such taking, Lessor shall be entitled to any and all compensation, damages,
income, rent, awards, or any interest therein whatsoever which may be

 

14



--------------------------------------------------------------------------------

paid or made in connection therewith, and Lessee shall have no claim against
Lessor for the value of any unexpired term of this Lease or otherwise; provided,
however, that Lessee may seek to recover independently compensation from the
condemning authority for moving expenses, the value of any of Lessee’s property
taken (other than Lessee’s leasehold interest in the Premises) or other
compensable loss or damage (but only if such independent claim does not reduce
the compensation available to Lessor). In the event of a temporary taking of one
hundred eighty (180) days or less, this Lease shall not terminate, and the rent
shall abate in proportion to the area taken for the period of such taking.
Lessor and Lessee acknowledge that their respective rights and obligations in
the event of any condemnation or similar proceeding are to be governed
exclusively by this Lease and waive their respective rights under any statutory
provision which grants rights or imposes obligations different from those set
forth in this Paragraph 21.

22. DEFAULT AND REMEDIES. (a) Failure of Lessee to pay when due any installment
of rent or any other sum hereunder required to be paid by Lessee upon five
(5) business days written notice from Lessor (provided, however, that no written
notice shall be required if Lessor has previously given written notice of
failure to pay rent during the then current calendar year); or if Lessee has
breached any of its obligations in this Lease (other than the payment of Rent)
and Lessee fails to remedy such breach within thirty (30) days (or such shorter
period as may be provided in this Lease), or if such breach cannot reasonably be
remedied within thirty (30) days (or such shorter period), then if Lessee fails
to immediately commence to remedy and thereafter proceed diligently to remedy
such breach, in each case after notice in writing from Lessor or if Lessee
should become bankrupt or insolvent or any debtor proceedings are taken by or
against Lessee, or if Lessee abandons the Premises, then Lessor shall have the
following rights and remedies:

(i) Lessor may terminate this Lease by written notice to Lessee, in which event
this Lease, all rights of Lessee, and all duties of Lessor shall immediately
cease and terminate, and Lessor may re-enter and take possession of the
Premises, remove all persons and property from the Premises and store such
property in a public warehouse or elsewhere at the cost of, and for the account
of, Lessee and enjoy the Premises free of Lessee’s estate pursuant to this
Lease, without prejudice, however, to any and all rights of action against
Lessee that Lessor may have for rent, damages, or breach of this Lease, in
respect of which Lessee shall remain and continue liable notwithstanding such
termination;

(ii) Lessor shall have the right to re-enter the Premises and remove all persons
and property from the Premises and store such property in a public warehouse or
elsewhere at the cost of, and for the account of Lessee, without terminating
this Lease. Lessor shall have the right to take such action without service of
notice except as may be expressly required herein or by applicable law and
without resort to legal process (unless required by law) and without being
deemed guilty of trespass or becoming liable for any loss or damage which may be
occasioned thereby. If Lessor elects to re-enter the Premises as aforesaid,
Lessor may, at any time thereafter, elect to terminate this Lease by giving
written notice to Lessee of such election. Whether or not Lessor elects to
re-enter the Premises or takes possession of the Premises pursuant to legal
proceedings or pursuant to any notice required by law, Lessor may, at its
option, re-let the Premises or any portion thereof for the benefit of Lessee for
such Term or Terms (whether shorter or longer than the Term of this Lease) and
at such rental and upon such other Terms and conditions as Lessor, in its sole
discretion, deems advisable, and, at the expense of Lessee, Lessor shall have
the right to make such repairs or alterations to the Premises as Lessor deems
necessary in order to re-let same. Provided this Lease has not been terminated
by Lessor, upon each such re-letting all rentals actually received by Lessor
from such re-letting applicable to the unexpired Term of this Lease shall be
applied as follows: First, to the payment of any costs and expenses of such
re-letting, including costs incurred by Lessor for brokerage fees, reasonable
legal fees and alterations and repairs to the Premises; Second, to the payment
of any indebtedness other than rent due

 

15



--------------------------------------------------------------------------------

hereunder from Lessee; Third, to Lessee’s repair obligations, including without
limitation, the obligation to restore the Premises to the condition required
under this Lease; Fourth, to compensate Lessor for any loss or damage which
Lessor may suffer thereby; and Fifth, to the payment of any rent or other sum in
default. On the scheduled expiration date of this Lease, Lessor shall pay the
residue, if any, to Lessee. No such re-entry or taking of possession of the
Premises by Lessor shall be construed or shall operate as an election by Lessor
to terminate this Lease unless written notice of termination is given by Lessor
to Lessee, or this Lease is terminated by an order or decree of a court of
competent jurisdiction. Lessor agrees to use commercially reasonable efforts to
mitigate its damages resulting from Lessee’s default hereunder.

(iii) All rent (annual rent and all payment of additional rent reasonably
ascertainable) for the remainder of the then current Term shall become due and
payable, at the option of Lessor; or,

(iv) Lessor may lock up the Premises and preclude Lessee’s access thereto, but
only if allowed by applicable law;

(b) In addition to all remedies specified in this Lease, Lessor shall have all
remedies available pursuant to applicable law. Notwithstanding anything
contained herein to the contrary, Lessee shall not be liable for any of Lessor’s
indirect or consequential damages resulting from Lessee’s default hereunder.

(c) No re-entry, taking possession of, or repair of the Premises by Lessor,
termination of this Lease or any other action taken by Lessor as a result of any
default of Lessee shall relieve Lessee of any of its liabilities or obligations
hereunder which arose prior to or by reason of such termination, whether or not
the Premises are re-let.

(d) All remedies of Lessor shall be cumulative. Election by Lessor to exercise
any remedy shall not prevent or be deemed a waiver of Lessor’s right to
thereafter exercise any other remedy.

(e) The prevailing party agrees to pay upon demand all costs, fees and expenses
(including, without limitation, court costs and reasonable attorney’s fees)
incurred by the other party in enforcing this Lease.

23. HOLDING OVER. If Lessee remains in possession of the Premises after the
expiration or termination of the Term of this Lease without Lessor’s written
consent, such possession shall be a tenancy at sufferance only, during which
tenancy at sufferance annual rent shall be due and payable at 150% of the annual
rent due for the last Term. All other provisions of this Lease shall remain in
force during the period of any such tenancy at sufferance. Acceptance of rent by
Lessor during any holdover tenancy at sufferance shall not waive the default
created by Lessee’s holdover.

Notwithstanding anything to the contrary contained above, provided Lessee
provides Lessor with at least ninety (90) days prior written notice, the rate
specified above for holding over shall be adjusted to 125% for the first thirty
(30) day period. Thereafter, holdover rent shall be equal to 150% of the Rent in
effect during the last month of the previous Term with all other terms being
unaffected, except Lessee will be liable only for direct damages associated with
any holdover. In no event shall Lessee be liable for consequential damages.

24. SURRENDER OF PREMISES. Lessee shall surrender the Premises at the expiration
or sooner termination of the Lease Term, broom-cleaned, with all personal
property, fixtures and equipment (which Lessee is permitted to remove pursuant
to this Lease) and rubbish removed, free of subtenancies, and in good condition
and repair, reasonable wear and tear and damage by insured (or required to be
insured by the terms of this Lease) casualty excepted. Unless otherwise
instructed by Lessor in writing, Lessee shall, at Lessee’s sole cost and
expense, remove all telecommunication cabling and wires from the Premises.
Lessee shall deliver all keys to Lessor or Lessor’s agent. Lessee’s failure to
surrender the Premises in the condition required under this Lease as and when
required shall constitute a holdover pursuant to paragraph 23 above. The

 

16



--------------------------------------------------------------------------------

provisions of this Clause shall survive the expiration or sooner termination of
the Lease. Notwithstanding the language above, except to the extent required by
Lessor in accordance with Section 11 of this Lease, Lessee shall not be required
to remove any improvements, fixtures, or cabling from the Premises upon the
surrender thereof.

25. INFORMATION CONCERNING LESSEE. Lessee shall furnish within fifteen (15) days
after request from Lessor no more than annually such current information
concerning the financial condition of Lessee as Lessor may reasonably require.
Such financial information shall include (but is not necessarily limited to) a
financial statement dated not more than twelve (12) months prior to Lessor’s
request. Such financial statement shall be prepared in accordance with generally
accepted accounting principles and certified by a certified public accountant. A
general partner or officer of Lessee shall furnish a certification to Lessor to
the effect that there either has or has not been any material adverse change in
the financial condition of Lessee since the date of the financial statement
submitted, and if such certification states that there has been a material
adverse change, furnishing such details concerning same as Lessor may request.
Lessor agrees to keep all such financial information provided by Lessee
confidential.

26. AUTHORITY OF LESSEE. Lessee shall furnish to Lessor within fifteen (15) days
after request from Lessor such corporate resolutions, certificates of
incumbency, or partnership resolutions as Lessor may reasonably request in order
to confirm that the execution and delivery of this Lease has been duly
authorized by Lessee and that the person(s) executing this Lease on behalf of
Lessee were duly authorized to do so. All such corporate or partnership
resolutions, or certificates shall be certified as being duly adopted and/or in
full force and effect, without amendment, by an appropriate officer or partner
of Lessee.

27. SECURITY DEPOSIT. Lessee shall deposit with Lessor upon Lessee’s execution
of the Lease and thereafter maintain with Lessor the sum of N/A ($0.00), which
shall be held by Lessor, without interest to Lessee, as security for the full
and faithful performance by Lessee of Lessee’s obligations pursuant to this
Lease. If Lessee fails to pay any amount, which Lessee is obligated to pay
pursuant to this Lease, Lessor may, at its option (but Lessor shall not be
obligated to), apply any portion of such security fund to the amount owed by
Lessee. Any such application by Lessor shall not waive the default created by
Lessee’s failure to pay. If any portion of the security deposit is so applied by
Lessor, Lessee shall, within ten (10) days after demand from Lessor, restore the
security deposit held by Lessor to its original amount. The security deposit,
less amounts properly charged against same, shall be refunded to Lessee within
thirty (30) days after Lessee has paid all amounts owed and performed all of its
obligations pursuant to this Lease. Lessor shall not be required to keep the
security deposit separate from its general accounts, nor is any trust
relationship created herein between Lessor and Lessee with respect to the
security deposit.

28. SUBORDINATION. This Lease is subject and subordinate to all security liens,
mortgages, deeds of trust and related financing instruments which may now or
hereafter affect the Premises or the Project, and to all renewals,
modifications, consolidations, replacement, amendments and extensions thereof,
unless Lessor or any lender secured by a mortgage, deed of trust or similar
security instrument elects to make this Lease superior to same, which it may do
at its option. Within ten (10) business days after request, Lessee shall execute
and deliver in recordable form any certificate, subordination agreement,
priority agreement or other form of instrument in confirmation of such
subordinate or superior status that Lessor may reasonably request. Lessee hereby
irrevocably appoints Lessor its attorney in fact to execute and deliver any such
instrument on behalf of Lessee, if Lessee fails or refuses to execute or deliver
same as required hereby. Lessee shall also execute within ten (10) business days
after request an agreement with any lender pursuant to which Lessee agrees to
give such lender notice of any default by Lessor pursuant to this Lease, agrees
to accept performance by such lender of appropriate curative action, and agrees

 

17



--------------------------------------------------------------------------------

to give such lender a minimum period of sixty (60) days after Lessee’s notice to
such lender for the lender to cure Lessor’s default prior to Lessee terminating
this Lease due to Lessor’s default. Lessee hereby irrevocably appoints Lessor
its attorney in fact to execute and deliver any such instruments on behalf of
Lessee, if Lessee fails or refuses to execute or deliver same as required
hereby.

29. ESTOPPEL STATEMENT. Within ten (10) business days after request therefor by
Lessor, Lessee agrees to execute and deliver a certificate prepared by Lessor to
any proposed mortgagee or purchaser of the Premises or to Lessor certifying (if
such is the case) that this Lease is in full force and effect, that there are no
defense or offsets thereto, or stating those claimed by Lessee, and such other
facts related to this Lease, the Premises or Lessee as Lessor may reasonably
request. If Lessee does not execute and return such certificate as required
above, and fails to cure such failure within three business days after notice,
Lessee hereby irrevocably appoints Lessor as its attorney in fact to execute
such certificate on behalf of Lessee.

30. NOTICES. Any notices required pursuant to this Lease shall be in writing.
Addresses to which notices shall be sent are as follows:

 

TO LESSEE:

Fleetmatics USA, LLC

1100 Winter Street

Waltham, MA 02451

Attn: Sharon Levine, Esq.

TO LESSOR:

Cal Parkview Limited Partnership

10866 Wilshire Blvd., 11th Floor

Los Angeles, CA 90024

Attention: Todd Okum

TO MANAGING AGENT:

PICOA, Inc.

10866 Wilshire Blvd., 11th Floor

Los Angeles, CA 90024

Attention: Todd Okum

Either party may at any time designate by written notice to the other a change
of address for notices. All notices, demands and requests which are addressed as
provided above and are (i) deposited in the United States mail, registered or
certified, postage prepaid, return receipt requested, or (ii) accepted for
overnight delivery by a reputable overnight delivery provider, delivery charges
prepaid or with delivery not conditioned upon payment of charges, shall be
deemed to have been given for all purposes hereunder at the time such notice,
demand or request shall be deposited in the United States mail or accepted for
delivery by the applicable overnight delivery service.

31. PAST DUE RENTS. Lessee recognizes and acknowledges that if rent payments are
not received when due, Lessor will suffer damages and additional expense thereby
and Lessee therefore agrees that a late charge equal to ten percent (10%) of the
late rent may be assessed by Lessor as additional rental if Lessor has not
received, within three (3) business days from the due date, any monthly
installment of annual rent or other rent or additional rent due pursuant to this
Lease. If any check given in payment of rent is not honored when due, Lessor may
require that subsequent rent payments be made by certified or cashier’s check.
All rent and other sums of whatever nature owed by Lessee to Lessor under this
Lease that remain unpaid three (3) days after

 

18



--------------------------------------------------------------------------------

its due date shall bear interest at the rate of twelve percent (12%) per annum
(or, if lower, the highest lawful rate) from the date due until paid.

32. BUILDING NAME. Lessor reserves the right to change at any time the name,
address or designation of the Building without any liability to Lessee, provided
that Lessor shall give Lessee ninety (90) day prior notice.

33. RIGHT TO RELOCATE. Omitted in its entirely.

34. Intentionally Deleted.

35. [Intentionally Deleted].

36. TAXES ATTRIBUTABLE TO LESSEE’S IMPROVEMENTS. If an increase in real estate
taxes assessed on the Building is caused by Lessee’s improvements made after the
Commencement Date or fixtures in the Premises, Lessee shall pay as additional
rent and within ten (10) days after demand therefor from Lessor all of such real
estate taxes attributable to such improvements or fixtures.

37. OVERTIME HVAC. If heating and air conditioning is required after normal
business hours, Lessee agrees to reimburse Lessor at a rate of $30.00 per hour
per rooftop unit for the overtime usage. Lessee shall reimburse Lessor within
thirty (30) days after request. In the event of a rate increase through the
utility company, such rate per hour shall be subject to increase. Lessor shall
provide thirty (30) days notice of such increase.

38. DEFINITION OF LEASE YEAR. The first Lease year is the period beginning on
the Commencement Date and ending one (1) year after the last day of the month
preceding the month in which the Commencement Date occurs. The second Lease year
shall begin on the day after the end of the first Lease year, and shall end one
(1) year after the end of the first Lease year. The third and subsequent Lease
years shall begin and end on the appropriate anniversary dates of the beginning
and ending dates of the second Lease year.

39. SUCCESSOR AND ASSIGNS. This Lease shall bind and inure to the benefits of
the successors, assigns, heirs, executors, administrators and legal
representatives of the parties hereto. This provision shall not give Lessee by
implication any right to assign its rights or interest pursuant to this Lease.
The provisions of paragraph 13 above govern Lessee’s right to assign and sublet.

40. RELATIONSHIP OF LESSOR AND LESSEE. It is expressly understood and agreed
that Lessor shall not be construed as or held to be a partner, joint venturer or
associate of Lessee, it being expressly understood and agreed that the
relationship between the parties hereto is and shall at all times remain that of
landlord and tenant.

41. LIMITATION OF LESSOR’S OBLIGATION. The obligations of Lessor hereunder shall
be binding only upon its interest in the Project (including the rents, profits
and proceeds therefrom), and not upon any other assets of Lessor or any partner
of Lessor personally. Lessee agrees to look solely to the equity of Lessor in
the Project for the satisfaction of any remedies of Lessee or judgment obtained
by Lessee as a result of a breach by Lessor of this Lease. Without limiting the
foregoing, Lessee and all of its successors and assigns agree that the
obligations of Lessor under this Lease do not constitute personal obligations of
the individual partners, whether general or limited, members, directors,
officers or shareholders of Lessor, and Lessee shall not seek recourse against
the individual partners, directors, officers or shareholders of Lessor or any of
their personal assets for satisfaction of any liability with respect to this
Lease. Such exculpation of liability shall be absolute and without any exception
whatsoever. In the event the original Lessor hereunder, or any successor owner
of the Project, shall sell or convey the Project, all liabilities and
obligations on the part of the original Lessor, or such successor owner, under
this Lease accruing thereafter shall terminate, and thereupon all such
liabilities and obligations shall be binding upon the new owner. Lessee agrees
to attorn to such new owner.

42. PERFORMANCE BY LESSOR AND LESSEE. If Lessee fails to perform any of its
obligations hereunder, Lessor may, at its option after at least five (5) days
prior notice, except for

 

19



--------------------------------------------------------------------------------

emergencies (but shall be under no obligation to do so), perform the obligation
of Lessee which Lessee has failed to perform. Any amounts advanced in so
performing obligations of Lessee shall bear interest at the rate of eighteen
percent (18%) per annum (or, if lower, the highest lawful rate) from the date
expended until repaid, shall be due and payable within five (5) days of demand,
and failure to pay within such time shall constitute an independent event of
default hereunder. Payment or performance by Lessor of the obligations of Lessee
shall not waive or cure any breach occasioned by Lessee’s failure or refusal to
pay or perform same. Time is of the essence with respect to the performance by
Lessee of all of its obligations under this Lease.

43. WAIVER. Delay in asserting or prosecuting any right, claim or cause of
action accruing hereunder is not and shall not be deemed to be a waiver of, and
shall not prejudice the same, or any other right, claim or cause of action
accruing hereunder at any time. Waiver of any right, claim or cause of action at
any time shall not prejudice any other right, claim or cause of action which
Lessor may have or which shall thereafter accrue, and shall not waive Lessor’s
right to assert any other right, claim or course of action. Acceptance by Lessor
of rent from Lessee during the existence of any default shall not constitute a
waiver of such default, or a waiver of the right of Lessor to insist upon
Lessee’s strict compliance with the terms of this Lease.

44. PARAGRAPH HEADINGS. The paragraph headings of this Lease are used for
convenience only, and are in no way to be construed as a part of this Lease or
as a limitation on the scope of the particular provision to which they refer.

45. INVALIDITY. If any provision of this Lease shall be held to be invalid,
whether generally or as to specific facts or circumstances, the same shall not
affect in any respect whatsoever the validity of the remainder of this Lease,
which shall continue in full force and effect. Any provision held invalid as to
any particular facts and circumstances shall remain in full force and effect as
to all other facts and circumstances.

46. GOVERNING LAW; ATTORNEYS’ FEES. This Lease and the rights of the parties
hereunder shall be interpreted in accordance with the laws of the state in which
the Project is located. In the event of any dispute between Lessor and Lessee,
whether or not suit is filed, or if either Lessor or Lessee shall institute any
action or proceeding against the other party relating to this Lease, the
non-prevailing party in such action or proceeding shall reimburse the prevailing
party for its disbursements incurred in connection therewith and for its
reasonable attorneys’ fees, whether or not such action or proceeding is pursued
to judgment. In addition to the foregoing award of attorneys’ fees to the
prevailing party, the prevailing party in any action or proceeding on this Lease
shall be entitled to its reasonable attorneys’ fees incurred in any
post-judgment proceedings to collect or enforce any such judgment. For purposes
of this paragraph, in any unlawful detainer or other action or proceeding
instituted by Lessor based upon any default or alleged default by Lessee
hereunder, Lessor shall be deemed the prevailing party if (a) judgment is
entered in favor of Lessor or (b) prior to arbitration, trial or judgment Lessee
shall pay all or any portion of the rent and charges claimed by Lessee,
eliminate the condition(s), cease the act(s) or otherwise cure the omission(s)
claimed by Lessor to constitute a default by Lessor hereunder. This provision is
separate and several and shall survive (i) the expiration or earlier termination
of this Lease and (ii) the merger of this Lease into any judgment on this Lease.

47. BROKER’S FEE. Upon execution of this Lease by Lessor and Lessee, Lessor
shall pay to DTZ a brokerage fee as set forth in a separate, written agreement.

48. AGENCY AND OWNERSHIP DISCLOSURE.

(a) Lessor and Lessee each acknowledge that, in connection with this Lease:

Initial One

 

 

the Agent is representing the Lessor exclusively

 

20



--------------------------------------------------------------------------------

or     X     the Agent is representing the Lessor and Lessee, and Lessor and
Lessee expressly consent to the Agent acting as a dual representative by their
execution of this Lease and their review and execution of the attached
Disclosure of Dual Representation).

49. ENTIRE AGREEMENT. This Lease together with the attached Exhibits and Riders
referred to herein and specified below, contains the entire agreement of the
parties related to this transaction, supersedes all prior negotiations and
agreements and represents their final and complete understanding. This Lease may
not be modified orally, through course of performance or in any manner other
than by agreement in writing, signed by the parties hereto.

50. FORCE MAJEURE. The time for performance by either party of any obligation
under this Lease (other than the payment of rent or other monetary obligations)
shall be extended for the period of delay resulting from fire, earthquake,
explosion, flood, the elements, acts of God or the public enemy, strike, other
labor trouble, interference of governmental authorities or agents, or shortages
of fuel, supplies or labor resulting therefrom or any other cause, whether
similar or dissimilar to the above, beyond the reasonable control of the party
obligated for such performance, financial inability excepted.

51. CONFIDENTIALITY. Lessee shall not divulge the terms and provisions of this
Lease to any third parties (other than Lessee’s officers, directors, employees,
accountants, and attorneys as required in the conduct of Lessee’s business, or
as otherwise required by applicable securities laws); except in the case of any
litigation concerning this Lease, in which event Lessee shall use its best
efforts to keep such terms and provisions confidential. Except as otherwise set
forth in this Paragraph 51(b), Lessee’s disclosure of such information to any
other person shall constitute a material breach of this Lease.

52. JOINT AND SEVERAL; MULTIPLE TENANTS. If there be more than one Lessee, then
(i) the obligations hereunder imposed upon Lessee shall be joint and several,
(ii) each Lessee hereunder agrees that the act of any one Lessee, acting alone,
shall be sufficient to bind all Lessee with respect to their respective rights
and obligations under this Lease and (iii) Lessor shall have the unconditional
right to rely upon the act of any one Lessee as being binding upon all Lessees
without any obligation to inquire as to the authority of the Lessee with whom
Lessor is dealing.

53. ADDITIONAL BANKRUPTCY PROVISIONS.

(a) Assumption of Lease. In addition to any rights or remedies of Lessor under
the terms of this Lease, in the event Tenant engages in any one or more of the
acts contemplated by the provisions of section 22 herein, and in the event of an
assumption of this Lease by a debtor or by a trustee, such debtor or trustee
shall within fifteen (15) days after such assumption (i) cure any default or
provide adequate assurance that any default will be promptly cured; and
(ii) compensate Lessor for actual pecuniary loss or provide adequate assurance
that compensation will be made for actual pecuniary loss including, but not
limited to, all reasonable attorneys’ fees and costs incurred by Lessor
resulting from any such proceedings; and (iii) provide adequate assurance of
future performance. Lessor and Tenant agree that such fifteen (15) day period is
reasonable in view of the fact that the Premises is one of a part of an
integrated retail center where the performance by each tenant of its obligations
has an effect on the well being of all other tenants and Lessor. Any proposed
assignee, including shareholders of a corporate assignee of this Lease, must
assume and agree to personally guarantee the performance by assignee of the
terms, provisions and covenants of this Lease.

(b) Relief From Automatic Stay. If any of the events described in Section 22
shall occur with regard to Tenant, Tenant hereby irrevocably consents to
immediate relief from the

 

21



--------------------------------------------------------------------------------

automatic stay under 11 U.S.C. Section 362(d).

54. EXHIBITS AND ADDITIONAL PROVISIONS. The Exhibits designated as A, B, & C,
and Rider(s) designated as No. 1 which are attached hereto and are a part of
this Lease, and are incorporated herein as if set forth in full.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease has been duly executed by the parties hereto as
of the date and year first above written.

 

LESSOR:

CAL-PARK VIEW LIMITED PARTNERSHIP,

a North Carolina Limited Partnership

By:

LA-Southpark Properties, Inc.

a North Carolina Corporation

Its: General Partner By:

/s/ Todd N. Okum

Todd N. Okum

Vice President

LESSEE: Fleetmatics USA, LLC By: /s/ Albert J. Vasile, Jr. Name: Albert J.
Vasile, Jr. Its: Asst. Treasurer

 

23



--------------------------------------------------------------------------------

RIDER NO. 1

DATED MARCH 9, 2015

BY AND BETWEEN

CAL-PARK VIEW LIMITED PARTNERSHIP

(“LESSOR”)

AND

FLEETMATICS USA, LLC

(“LESSEE”)

The following paragraphs are made a part of this Lease, and in the event of any
inconsistency between the following paragraphs and any other terms of this
Lease, the following paragraphs shall control:

 

  1. Tenant Improvements. Subject to the conditions set forth in the Lease and
the enclosed Work Letter made a part hereof as Exhibit D, Lessor, at its sole
cost and expense, shall furnish and install in or for the benefit of the
Premises the improvements shown in the space plan herein as Exhibit D-1 and the
pricing enclosed herein as Exhibit D-2.

 

  2. Tenant Identification Signage. Subject to all applicable municipal
approvals Lessee, as well as Lessor’s prior approval of Tenant’s design, which
consent shall not be unreasonably withheld, at Lessee’s sole costs and expense,
shall have the right to install signage on the exterior of the Building, facing
Fairview Road, as per the rendering enclosed herein as Exhibit G. Furthermore,
Lessor, at Lessor’s sole cost and expense, shall provide standard tenant
identification signage on the 1st floor main lobby tenant directory and a
standard floor lobby and front door sign.

 

  3. Rent Abatement. Rent for the first (1st), second (2nd), third (3rd), fourth
(4th), and fifth (5th) full months following the Commencement Date (the
“Abatement Period”) shall be abated.

 

  4. Escalation. The Rent, as described in the Lease, shall increase as follows:

 

Period

   Monthly Rent      Annual Rent  

Months 18-29

   $ 24,741.07       $ 296,892.89   

Months 30-41

   $ 25,421.55       $ 305,058.60   

Months 42-53

   $ 26,114.87       $ 313,378.38   

Months 54-65

   $ 26,833.86       $ 322,006.30   

If the term of this Lease shall commence on a day other than the first day of a
calendar month, the increase shall occur on the anniversary of the first day of
the calendar month immediately following the Commencement Date.

 

  5.

Additional Allowance. Subject to the conditions set forth in this Lease and the
enclosed Exhibit E made a part hereof, Lessor shall pay to Lessee an allowance,
not to exceed the sum of Fifteen Thousand Four Hundred Seven and 00/00 Dollars
($15,407.00) to be used

 

24



--------------------------------------------------------------------------------

  towards soft cost improvements (including architect and engineer fees,
furniture, fixture and telephone/data wiring) (the “Allowance”). Said Allowance
shall be reimbursed to Tenant within thirty (30) days following receipt by
Lessor of paid receipts, lien waivers and such other evidence as may be
reasonably requested by Lessor to verify that such amounts were actually spent
on improvements to the Premises as per Exhibit A attached hereto.

 

  6. Option to Extend Term. Provided Lessee is not in default after the
expiration of notice and the opportunity to cure either on the date Lessee gives
notice to Lessor of Lessee’s intent to exercise its rights pursuant to this
paragraph .or at the expiration of the then current term, Lessee is given the
option to extend the term for one additional five (5) year term (the First
Extended Term”), commencing the next calendar day after the expiration of the
Original Lease Term (the “Option”). The Option shall apply only to the entirety
of the Premises, and Lessee shall have no right to exercise the Option as to
only a portion of the Premises. Lessee’s exercise of this Option is contingent
upon Lessee giving written notice to Lessor (the “Option Notice”) of Lessee’s
election to exercise its rights pursuant to this Option by Certified Mail,
Return Receipt Requested, no less than one hundred eighty (180) days prior to
the Termination Date.

Rent. The Rent payable by Lessee during the First Extended Term (“Option Rent”)
shall be equal to the Prevailing Market Rent of the Premises as of the
commencement date of the First Extended Term, as further defined below.

Prevailing Market Rent shall mean the arms-length fair market annual rental rate
per rentable square foot under leases entered into on an as-is basis to private
sector tenants for a comparable term on or about the date on which the
prevailing market rent is being determined for space comparable to the Premises
in the Building and office buildings comparable to the Building in the market
area of where the Building is located. Such determination shall take into
account all relevant factors.

Lessor shall notify Lessee of its estimate of the Fair Market Rent by written
notice within ten (10) days after Lessee delivers its Option Notice to Lessor.
Lessee shall either accept or reject by written notice Lessor’s estimate, in any
case within ten (10) days following delivery of Lessor’s estimate. Failure to
respond within ten (10) days of such notice shall be deemed to constitute
acceptance of Lessor’s estimate. In the event Lessee rejects Lessor’s estimate,
and the parties are still unable to agree on a Fair Market Rent within five
(5) days thereafter, then the Fair Market Rent shall be arbitrated in accordance
with the following procedure. In the event Lessor fails to notify Lessee of its
estimate as provided above, the parties shall determine Fair Market Rent by
arbitration as set forth below.

Each of Lessor and Lessee, within twenty (20) days after notice by Lessee
disputing Lessor’s estimate of the Fair Market Rent, shall (i) submit to the
other in a sealed envelope its final estimate of the Fair Market Rent
(“Estimates”) and (ii) appoint an MAI appraiser with at least ten (10) years’
experience as an appraiser of office buildings in the market area of where the
Building is located and shall give notice of such appointment to the other
party. If either Lessor or Lessee shall fail timely to appoint an appraiser,
then the appraiser appointed by the other party shall be the sole appraiser for
the purposes hereof. The two appraisers shall, within five (5) Business Days
after appointment of the second appraiser, appoint a third appraiser who shall
be similarly qualified. If the two appraisers are unable to

 

25



--------------------------------------------------------------------------------

agree timely on the selection of the third appraiser, then either appraiser on
behalf of both may request such appointment from the President of the local
chapter of the Appraisal Institute (or its successor organization, or if no
successor exists, the most similar organization reasonably selected by
Landlord). The appraisers shall be charged to reach a majority written decision
in accordance with the standards for the Fair Market Rent as provided in this
Section, within twenty (20) days after the third appraiser is appointed, by
selecting either Lessor’s or Lessee’s Estimates of the Fair Market Rent provided
at the commencement of the hearing. The appraisers shall have no authority or
jurisdiction to make any other determination of such amount. The cost of the
third appraiser shall be borne equally by the parties and otherwise the parties
shall bear their own costs.

No Assignment of Option. This Option is personal to the original Lessee signing
this Lease and may not be exercised by any subtenant or assignee, other than a
Permitted Assignee.

 

  7. Building Access Cards. Lessee shall be provided with up to 107 access cards
at no charge to Lessee. Additional cards are currently available at a cost of
$10.00 per card. The cost per card may change and Lessor agrees to notify Lessee
in writing prior to any such change.

 

  8. Right to Audit. Lessee reserves the right to audit Operating Expenses and
Real Estate Taxes on an annual basis using a firm selected by Lessee and subject
to Lessor’s reasonable approval. In the event any audit results disclose an
overstatement of expenses in excess of three percent (3%), Lessor agrees to
reimburse Lessee for all reasonable costs of the audit in addition to the amount
of the overstatement.

 

  9. Temporary Space. Lessee shall be permitted to utilize Suite 403B consisting
of 1,854 rentable square feet and Suite 202 consisting of 1,632 rentable square
feet on a temporary basis free of charge while the Premises is being constructed
(the “Temporary Space”). Upon Lessee’s Acceptance of the Premises, Lessee shall
have up to fourteen (14) days to relocate from the Temporary Space to the
Premises. It is understood that Lessee shall be permitted temporary use of the
Temporary Space upon execution of this Lease.

 

  10. Consent. In any instance where consent is required, Lessor shall not
unreasonably withhold, condition, or delay such consent.

 

  11. Architecture and Engineering. The Lessor shall pay Lessee’s architect up
to One Thousand Eight Hundred Forty Eight and 84/100 Dollars ($1,848.84) to
conduct preliminary test fits and pricing plans as a marketing expense, not to
be deducted from Lessee’s Allowance and payable directly to Lessee’s architect
within thirty (30) days following completion of the test fit. If available,
Lessor shall provide Lessee’s architect with CAD file showing detailed existing
conditions of the proposed Premises. In the event said CAD file is not
available, Lessor shall cause same to be provided at Lessor’s sole cost and
expense.

 

  12. Expansion Option. Provided Lessee in not then in default, beyond any
applicable cure period, Lessee shall have an on-going right to expand into any
vacant space on the fourth (4th) floor of the Building (the “Expansion Space”),
subject to and in accordance with the following terms and conditions:

 

  a.

Should Lessee exercise such right (the “Expansion Option”), the Expansion Space

 

26



--------------------------------------------------------------------------------

  shall be delivered in its “as-is” condition to Lessee, as soon as reasonably
possible by Lessor.

 

  b. After receiving written notice of availability from Lessor, Lessee shall
have five (5) business days to exercise its Expansion Option at the then current
prevailing market value (as defined in Section 6 of this Rider No. 1), with a
term coterminous with the then existing Term, and with the benefit of any
remaining options to extend.

 

  c. Priority. All rights of Lessee under this Paragraph 12 are subject and
subordinate to all rights granted to other tenants in the Building, which may be
in effect prior to this Lease.

 

  13. Hazardous Materials. Notwithstanding anything contained in Section 18 of
this Lease, Lessor represents to the best of Lessor’s knowledge, that the
Premises are free and clear of any hazardous materials prior to Lessee’s
occupancy. Lessor shall indemnify Lessee against any damages due to hazardous
materials discovered to exist prior to Lessee’s occupancy of the Premises, and
shall to the extent due to Lessee’s activities, hold Lessee harmless from any
costs associated with removal, encapsulation, or remediation of the same which
are required by any appropriate government agency throughout the Term.

 

  14. Subordination, Non-Disturbance and Attornment Agreement. Within a
reasonable period following execution of this Lease, Lessor shall provide Lessee
with a Subordination, Non-Disturbance and Attornment Agreement from all current
or future lenders.

 

27



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF PREMISES

[Schematic Provided]

 

28



--------------------------------------------------------------------------------

EXHIBIT B

SAMPLE FORM OF NOTICE OF LEASE TERM DATES

 

To:                 Date:                      

RE: Office Lease dated                     , 20        , between
                                    , Lessor, and
                                    , Lessee, concerning Suite             ,
(the “Premises”) located at                                          
                                   .

Dear                             :

In accordance with the above referenced Lease, we wish to advise and/or confirm
as follows:

 

1. That the Premises have been accepted by Lessee as being substantially
complete in accordance with the Lease, and that there is no deficiency in
construction.

 

2. That Lessee has accepted and is in possession of the Premises, and
acknowledges that under the provisions of the Lease, the Term of the Lease is
for              (        ) years, with              (        ) options to renew
for              (        ) years each, and commenced upon the Commencement Date
of                     , 20         and is currently scheduled to expire on
                    , 20         unless sooner terminated pursuant to any
provision of the Lease.

 

3. That in accordance with the Lease, rental payment has commenced (or shall
commence) on                     , 20        .

 

4. If the Commencement Date of the Lease is other than the first day of the
month, the first billing will contain a pro rata adjustment. Each billing
thereafter, with the exception of the final billing, shall be for the full
amount of the monthly installment as provided for in the Lease.

 

5. Rent is due and payable in advance on the first day of each and every month
during the Term of the Lease. Your rent checks should be made payable to
                             at                             .

 

6. The exact number of rentable square feet within the Premises is
             square feet.

 

  AGREED AND ACCEPTED: LESSEE:   By:     Print Name:     Its:    

 

29



--------------------------------------------------------------------------------

EXHIBIT C

RULES AND REGULATIONS

 

1. The entrances, lobby and other Common Areas shall be under the exclusive
control of Lessor and shall not be obstructed or used by Lessee for any purpose
other than their intended purposes.

 

2. Lessee shall not bring into the Premises or operate therein any engine,
boiler, dynamo or machinery of any kind, or carry on any mechanical operations
in the Premises, or place any explosive therein, or use any kerosene, oils or
burning fluids therein, without first obtaining the written consent of Lessor.

 

3. If Lessee desires a safe for depositing valuables or securities, Lessor shall
have the right to prescribe its weight, size and proper position. Nothing
whatsoever shall be brought into the Building by Lessee, its agents, employees,
or visitors which has a weight of more than 70 pounds per square foot, unless
Lessor approves same and its proper position.

 

4. No nails are to be driven, the Premises are not to be defaced in any way, no
boring or cutting for wires or other purposes is to be done, and no change in
electric fixtures or other appurtenances of the Premises is to be made, without
prior written consent of Lessor.

 

5. If Lessee desires telephonic or telegraphic connections, Lessor will direct
the electricians as to where and how the wires are to be introduced, and without
such written directions no boring for wires will be permitted.

 

6. The Premises shall not be used for the purpose of lodging or sleeping rooms,
nor in any way to damage the reputation of the Building; and Lessee shall not
disturb or permit the disturbance of other tenants of the Building by the use of
musical instruments or other noises, nor by any interface whatsoever. Nothing
shall be placed or permitted upon the outside window sills.

 

7. No person or persons, other than employees of the Building shall be employed
by Lessee for the purpose of cleaning or taking care of the Premises without the
written consent of Lessor. Any person or persons so employed by Lessee (with the
written consent of Lessor) shall be subject to, and under the control and
direction of Lessor in the use of the Building and its facilities.

 

8. Lessor shall have the right to exclude or eject from the Building animals of
every kind, bicycles, and all canvassers and other persons who conduct
themselves in such a manner as to be, in the judgment of Lessor, an annoyance to
the tenants or a detriment to the Building.

 

9.

Ten keys to the front door of the Premises and ten keys to a designated Building
entrance will be provided at no cost. A reasonable number of additional keys
will be provided upon payment of fees therefor. No locks shall be placed upon
any doors of the Premises without first obtaining the written consent of Lessor
and furnishing Lessor with keys to same. Lessee will not permit any duplicate
keys to be made (all necessary keys to be furnished by Lessor). Upon termination
of this Lease, Lessee shall surrender to Lessor all keys to an entry door of the
Building. Lessee shall pay all costs incurred by Lessor as a result of such

 

30



--------------------------------------------------------------------------------

  loss, including but not limited to, the cost of re-keying the Building entry
door(s) and providing new keys to existing tenants of the Building.

 

10. All persons entering or leaving the Building may be required to identify
themselves to watchman by registration or otherwise, and to establish their
right to enter or leave the Building. (If Lessee uses the Premises during
business days after 7:00 p.m. or prior to 8:00 a.m., or on Saturdays, Sundays or
holidays, it shall be responsible for locking the building after entry or exit.)

 

11. The toilet rooms, water-closets and other water apparatus shall not be used
for any purpose other than those for which they are intended, and no sweepings,
rubbish, rags or other injurious substances shall be placed therein. The cost of
repair of any damage resulting from misuse or abuse by Lessee, its employees or
guests shall be borne by Lessee.

 

12. Lessee may use the Building on nights, weekends, or holidays, without
Lessor’s consent; provided, however, that if Lessee desires to operate the
heating or air conditioning for the Premises on nights, weekends or holidays,
Lessee shall pay Lessor for such after hours usage at the rates and upon the
terms set forth in the Lease.

 

13. Lessor reserves all vending rights.

 

14. Lessor will post on the directory of the Building one name, to be designated
by Lessee at no charge. All additional names which Lessee shall desire posted
upon said directory must be approved by Lessor, and if so approved a charge may
be made for such additional listings.

 

15. If there are any glass entry doors to the Premises, Lessee must obtain
Lessor’s prior written approval, which Lessor may give or withhold in its sole
discretion, of all furniture, interior finishes and other objects visible
through such glass door(s).

 

31



--------------------------------------------------------------------------------

EXHIBIT D

WORK LETTER AGREEMENT

THIS AGREEMENT entered into as of this 9th day of March, 2015, defines the
division and scope of work to be provided by Cal-Park View Limited Partnership,
a North Carolina Limited Partnership (“Lessor”) and Fleetmatics USA, LLC
(“Lessee”) in the Premises commonly known as 5821 Fairview Road, Suites 401,
402, 403, 407, & 408 Charlotte, NC 28209 leased by Fleetmatics USA, LLC
(“Lessee”) under a Lease dated March 9, 2015.

A. IMPROVEMENTS

1. Lessor’s Work

Lessor, at its sole cost and expense, shall furnish and install in or for the
benefit of the Premises the improvements shown in the space plan dated
January 1, 2015, and attached to this Lease as Exhibit D-1 (the “Final Plans and
Specifications”), using Building Standard Finishes unless otherwise indicated
(“Lessor’s Work”) . Lessor’s Work shall be completed in a good and workmanlike
manner and in accordance with all applicable laws and regulations. Lessor shall
use reasonable efforts to complete Lessor’s Work by the Target Commencement
Date.

2. Lessee’s Work

All other improvements required by Lessee in the Premises shall be for the
account of Lessee.

B. LEASE EXECUTION AND FINISH SELECTIONS

Within ten (10) days of execution of the Lease, Lessee will, select wall
finishes, floor coverings and any other necessary finishes from Building
Standards Finish Options provided by Lessor.

C. CHANGES

If Lessee shall request any change, addition or alteration in approved Final
Plans or Specifications, Lessor shall promptly give Lessee a written estimate of
the maximum cost of engineering and design services to prepare revised working
drawings and specifications in accordance with such request. If Lessee approves
such estimate in writing, Lessor shall have such revised Final Working Drawings
and Specifications prepared and Lessee shall promptly reimburse Lessor for the
cost thereof not in excess of such estimate. Promptly upon the completion of
such revised Final Working Drawings and Specifications, Lessor shall notify
Lessee in writing of the cost which will be chargeable to Lessee by reason of
such change, addition or deletion. Lessee shall within three (3) business days
notify Lessor in writing whether it desires to proceed with such changes,
additions or deletions. In the absence of such written authorizations and
payment in full of total costs of such change, addition or deletion, Lessor
shall not be obligated to continue work on Lessee’s Premises and may suspend
work and Lessee shall be chargeable with any and all delays in the completion of
the Premises resulting therefrom.

 

32



--------------------------------------------------------------------------------

D. RESPONSIBILITY FOR DELAYS

If Lessee shall cause any delay in the construction of the Premises, whether by
reason of any failure by Lessee to comply with the applicable time schedule set
forth in B, above, or by Lessee’s requirement of materials or installations
different from Lessor’s Building Standard Improvements, ., or by reason of
changes in the work ordered by Lessee, then notwithstanding the provisions of
the Lease, or any other provision of this Work Letter, the Commencement Date of
the Lease shall be the date which Lessor in its sole discretion determines could
reasonably have been expected to be the Commencement Date but for such
Lessee-caused delay.

E. FINAL PAYMENT OF EXCESS COSTS

Lessee shall pay to Lessor both the entire balance of any and all excess costs
of work and improvement over and above the Lessor’s Work and the entire amount
of any extra expenses incurred by Lessor as specified herein upon the
Commencement Date of the Lease. Upon default by Lessee in payment hereof, Lessor
shall (in addition to all other remedies) have the same rights as in the case of
default in rent under the Lease.

F. INCORPORATION IN LEASE

This Agreement is and shall be incorporated by reference in the Lease and all of
the terms and provisions of said Lease are and shall be incorporated herein by
this reference.

 

LESSOR:

CAL-PARK VIEW LIMITED PARTNERSHIP,

a North Carolina Limited Partnership

By:

LA-Southpark Properties, Inc.

a North Carolina Corporation

Its: General Partner By:

/s/ Todd N. Okum

Todd N. Okum

Vice President

LESSEE: Fleetmatics USA, LLC By: /s/ Albert J. Vasile, Jr. Name: Albert J.
Vasile, Jr. Its: Asst. Treasurer

 

33



--------------------------------------------------------------------------------

EXHIBIT D-1

SPACE PLAN

[Schematic Provided]

 

34



--------------------------------------------------------------------------------

EXHIBIT D-2

PRICING

 

LOGO [g908980g61t67.jpg]

 

35



--------------------------------------------------------------------------------

LOGO [g908980g56r60.jpg]

 

36



--------------------------------------------------------------------------------

LOGO [g908980g71l13.jpg]

 

37



--------------------------------------------------------------------------------

LOGO [g908980g15n18.jpg]

 

38



--------------------------------------------------------------------------------

LOGO [g908980g05r18.jpg]

 

39



--------------------------------------------------------------------------------

EXHIBIT E

TENANT IMPROVEMENT ALLOWANCE

All improvements shall comply with any and all appropriate building codes and
other governmental regulations, all plans shall be reviewed and approved by
Lessor prior to commencement of any work within the Premises, and Lessee’s
contractor shall provide to Lessor general liability and workers compensation
insurance certificates naming Lessor as an additional insured. Said insurance
shall contain limits adequate to fully protect Lessor and Lessee from and
against any and all liability for death or injury to persons or damage to
property caused in, on or about the Premises or the Building from any cause
whatsoever arising out of the completion of the improvements or any other work
done by Lessee’s contractor.

Subject to the conditions set forth herein, Lessor shall pay to Lessee an
allowance, not to exceed the sum of Fifteen Thousand Four Hundred Seven and
00/00 Dollars ($15,407.00) (the “Allowance”). Prior to commencing any work,
Lessee shall submit to Lessor a final contract with Lessee’s Contractor
encompassing all of the work to be performed in the Premises. Should the total
sum due under the contract exceed the Allowance (“Excess Costs”), Lessee shall
be responsible for payments to Lessee’s Contractor in the amount of Excess Costs
prior to any payments being due.

Lessor shall, on Lessee’s behalf, reimburse to Lessee or pay directly to
Lessee’s Contractor, subcontractors and/or vendors, all costs (up to the total
allowance) in connection with the design, supply, installation, construction,
supervision, and finishing of the Lessee’s work, including architectural plans
and other required amenities (but in no manner shall such Allowance be due for
management, supervision fees or the like to Lessee or any of its affiliates, or
for any moveable equipment) from the Allowance, to the extent funds are
available therefrom, by making reimbursements to Lessee or payments directly to
Lessee’s contractors, engineers, architects, and subcontractors (each a
“Contractor”).

Prior to Lessee, Lessee’s Contractor, subcontractors and/or vendors commencing
any work:

 

  1. Contractor, and its subcontractors and suppliers, shall be approved in
writing by Lessor, which approval shall not be unreasonably withheld,
conditioned or delayed. As a condition of such approval, so long as the same are
reasonably cost competitive, Contractor shall use Lessor’s fire/life safety
subcontractors for such work;

 

  2. Lessee or Lessee’s Contractor shall submit all permitted plans and
specifications to Lessor, and no work on the Premises shall be commenced before
Lessee has received Lessor’s final written approval thereof, which shall not be
unreasonably withheld, delayed or conditioned. Lessor shall inform Lessee that
it has approved or rejected the plans and specifications within ten (10) days of
submittal. In the event Lessor requires changes to the permitted plans and
specifications, such changes shall be addressed in the field during
construction;

 

  3. Contractor shall concurrently submit to Lessor and Lessee a written bid for
completion of the Improvements. Said bid shall include Contractor’s overhead,
profit, and fees.

 

40



--------------------------------------------------------------------------------

  4. Contractor or Architect shall complete all architectural and planning
review and obtain all permits required by the city, state or county in which the
Premises are located; and

 

  5. Contractor shall submit to Lessor verification of public liability and
workmen’s compensation insurance adequate to fully protect Lessor and Lessee
from and against any and all liability for death or injury to persons or damage
to property caused in, on or about the Premises or the Building from any cause
whatsoever arising out completion of the Improvements or any other work done by
Contractor.

Lessor and Lessee agree that if the Improvements are actually constructed by
Lessee’s Contractor at a cost which is less than the Allowance, there shall be
no monetary adjustment between Lessor and Lessee and the entire cost savings
shall accrue to the benefit of Lessor.

The costs payable to Contractors shall be reimbursed by Lessor to Lessee, or
paid directly to the appropriate Contractor, conditioned upon Lessee’s
continuing compliance with each and every term and provision of the Lease,
including, but not limited to:

 

  1. Lessor shall have received a certificate of Lessee’s contractor’s insurance
as well as a current comprehensive general liability insurance for Lessee.

 

  2. Receipt by Lessor of a Form W-9, Request for Taxpayer Identification Number
and Certification, executed by Lessee and Lessee’s Contractor.

 

  3. Lessee shall not, in any way, be in uncured default under the terms and
conditions of the Lease.

 

  4. And following Lessee’s submission of a pay request which shall include the
following:

 

  (a) A summary of individual billings aggregating the total for which a
reimbursement is being requested;

 

  (b) A copy of each individual invoice from the Contractor as well as copy of
the contracts;

 

  (c) Conditional lien releases in a form reasonably satisfactory to Lessor,
executed by the Contractor and Subcontractors, as applicable, for all current
month individual invoices; and

 

  (d) Unconditional lien releases in form reasonably satisfactory to Lessor,
executed by the Contractor for all individual invoices included in the prior
month’s pay request.

 

  (e) Any other documentation reasonably requested by Lessor’s lender.

Reimbursement of the Allowance shall be due and payable to Lessee within thirty
(30) days following Lessee complying with the conditions set forth above.

If any liens arise against the Premises or the Building as a result of Lessee’s
improvements or other work, Lessee shall, within five (5) business days of
obtaining knowledge of such lien, at Lessee’s sole expense, take such actions as
are reasonably necessary to remove such liens and provide Lessor evidence that
title to the Building and the Premises have been cleared of such liens, provided
that Lessee shall not be required to discharge any such lien as may be placed
upon the Premises by the acts or omissions of Lessor, including, without
limitation, the failure of Lessor to pay installments of the Allowance to
Lessee’s contractor. Failure of Lessee in this regard shall constitute a default
of the Lease.

 

41



--------------------------------------------------------------------------------

EXHIBIT F

RESERVED PARKING

[Schematic Provided]

 

42



--------------------------------------------------------------------------------

EXHIBIT G

EXTERIOR SIGNAGE RENDERING

[Schematic Provided]

 

43